COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO. 2-06-076-CV
 
IN RE WESLEY DUREN MOONEY                                               RELATOR
 
                                              ------------
 
                                    ORIGINAL PROCEEDING
                                                     
                                              ------------
 
                                MEMORANDUM OPINION[1]
                                                    
                                              ------------
 
The
court has considered relator=s
petition for writ of habeas corpus and motion for emergency stay and is of the
opinion that relief should be denied. 
Accordingly, relator=s
petition for writ of habeas corpus and motion for emergency stay are denied.
Relator
shall pay all costs incurred in this proceeding, for which let execution issue.
 
PER CURIAM
 
PANEL A: CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.
 
DELIVERED: March 3, 2006
 




[1]See Tex.
R. App. P.
47.4